DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment 
Applicant’s amendment filed on November 20, 2020 is acknowledged. Accordingly claims 1-4, 6-15 and 17-24 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed November 20, 2020 with respect to section 101 rejection have been fully considered but they are not persuasive.
With respect to claims 1-4, 6-15 and 17-24 rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. 
With respect to the new matter rejection of claims 1, 11 and 21, Applicant argues that paragraph 0036 and 0075 of the Applicant’s specification does teach or describe the claimed limitation: “decrypting a first encrypted portion of the accessed data using a private cryptographic key of the first party, the encrypted data portion identifying one or more restrictions imposed on the second transfer by the first party” Examiner have reviewed paragraphs 0036 and 0075 but could not find either explicit or implicit or inherent recitation. Accordingly the rejection under section 112 new matter should be maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-4, 6-15 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a an apparatus, which is a statutory category of invention, 
Claim 13 is directed to a method, which is a statutory category of invention and
claim 21 is directed to a non-transitory computer-readable medium, which is a statutory category of invention.
Step 2a: 
While claims 1, 11 and 21 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to  abstract idea of detecting violation in an accessed funds transfer and cancelling the transaction which is grouped within commercial or legal interactions” grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline ). Claims 1, 11 and 21 recites “accessing data identifying a first transfer of funds…, obtaining the transaction data indicative of transfer of funds from second party to third party…, establishing based on transaction data that the initiated transfer violates imposed restriction…, cancelling the transaction upon detecting a violated restriction” These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
accessing data corresponding to at least one blockchain ledger, the blockchain ledger data identifying a first transfer of funds from a first party to a second party;
obtaining transaction data indicative of an initiation of a second transfer of a portion of the funds from the second party to at least one third party;
decrypting a first encrypted portion of the accessed data using a private cryptographic key of the first party, the encrypted data portion identifying one or more restrictions imposed on the second transfer by the first party
establishing, based on the obtained transaction data and the first encrypted data portion, that the initiated second transfer violates with at least one of the imposed restrictions; ….
decrypting a second encrypted portion of the accessed data using a cryptographic key of a rules authority, the decrypted second data portion identifying at least one rule associated with the at least one violated restriction;
based on the decrypted second data portion, generating an electronic command to cancel an execution of the initiated second transaction, the cancelled execution of the initiated second transfer being perform an action consistent with the at least one rule; and
performing operations that generate and record second transaction data within an additional element of the distributed ledger, the second transaction data comprising information that identifies the second transfer, the at least one violated restriction, and the cancelled execution of the initiated second transfer
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as blockchain, “ledger blocks”, encryption/decryption, cryptographic keys, “electronic transfer”, “rules authority”, and processor merely uses a computer as a tool to perform the abstract idea. The use of “electronic transfer”, blockchain, “ledger blocks”, and “rules authority” does no more than generally link the abstract idea to a particular field of use, the use of blockchain, “ledger blocks”, “rules authority”, encryption/decryption, and cryptographic keys does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of blockchain, “ledger blocks”, encryption/decryption, cryptographic keys, “electronic transfer”, “rules engine”, and processor do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “electronic transfer”, blockchain, “ledger blocks”, and “rules authority” does no more than generally link the abstract idea to a particular field of use, the use of blockchain, “ledger blocks”, “rules engine”, encryption/decryption, and cryptographic keys does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of detecting violation in funds transfer and cancelling the transaction using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-4, 6-10, 12-15, 17-20 and 22-23 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 6-15 and 17-23, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter:
Claim 1 recites “decrypting a first encrypted portion of the accessed data using a private cryptographic key of the first party, the encrypted data portion identifying one or more restrictions imposed on the second transfer by the first party”
Claim 11 recites “decrypting a first encrypted portion of the accessed data using a private cryptographic key of the first party, the encrypted data portion identifying one or more restrictions imposed on the second transfer by the first party”
Claim 21, recites “decrypting a first encrypted portion of the accessed data using a private cryptographic key of the first party, the encrypted data portion identifying one or more restrictions imposed on the second transfer by the first party”
The specification as originally filed contains no support for the above listed limitations in claims 1, 11 and 21
Applicant’s amendments/arguments filed October 30, 2019 have been considered but are deemed without merit since the applicant argues an invention lacking support in the specification and based entirely on new matter. 
Dependent claims 2-4, 6-10, 12-15, 17-20 and 22-24 are also rejected as they depend from the base claims 19 and 20 and therefore rejected by virtue of their dependency from their respective base claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        January 28, 2021